—Appeal by the de*497fendant from a judgment of the Supreme Court, Queens County (McGann, J.), rendered March 3, 1997, convicting him of manslaughter in the first degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The defendant failed to establish that he had standing to contest the search of his grandfather’s home (see, People v Guo Yan Zheng, 266 AD2d 471; People v King, 242 AD2d 736; People v Freeman, 220 AD2d 369; People v Bandera, 166 AD2d 657). Accordingly, that branch of his motion which was to suppress the gun found at that location was properly denied (see, People v Tejada, 81 NY2d 861; People v Butler, 80 AD2d 644).
The defendant’s remaining contentions are without merit. Santucci, J. P., Joy, Thompson and Goldstein, JJ., concur.